IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                    No. 78251-7-I
 JANICE RIOS-NEGRON,
                                                    DIVISION ONE
                      Respondent,
                                                    UNPUBLISHED OPINION
                and

 PEDRO FIGUEROA-VARGAS,

                      Appellant.                    FILED: August 12, 2019
       APPELWICK, C.J.   —   Rios-Negron and Figueroa-Vargas had a parenting plan

under which the parties’ child resided with the mother a majority of the time. The

parties did not follow the plan closely. The mother served the father with a notice

of intent to relocate pursuant to the child relocation act.1 The father objected,

arguing that the parents in reality had equal residential time, and therefore the

mother could not benefit from the statutory presumption allowing relocation. The

trial court found that the child, in fact, spent the majority of time with the mother,

and granted the relocation. We affirm.

                                       FACTS

       Janice Rios-Negron and Pedro Figueroa-Vargas are the parents of

daughter J.F-R. The parties dissolved their marriage in 2009. The mother moved

with J.F-R to Arizona before the dissolution was final. Under the parenting plan,

J.F-R lived a majority of the time with her mother, and resided with her father every

       1   RCW 26.09.405-.560.
No. 78251-7-1/2


other weekend. They moved back to Washington in 2010. The parties continued

to follow the schedule of the parenting plan, even though it was based on the

mother and daughter living in Arizona.

       In 2013, the court entered a new parenting plan in which J.F-R resided with

her father every other week from Thursday after school through Monday morning,

and with her father from Wednesday after school through Thursday morning on

the alternate week. The parties did not follow this plan closely. Instead, during

cross-examination, the mother testified,

      Q. [Isn’t it true that you and] Pedro agreed approximately 4 1/2
         years ago to disregard the parenting plan?
      A. We agreed that he could have her extra days.

      Q. Yes. And isn’t it true that the extra days--and you’re using your
         phrase really amounted to an alternating week schedule with
                  --


         [J.F-R] changing residences on Fridays?
      A. Correct.

      Q. And isn’t it true that the two of you followed that schedule for
         approximately four years until this past May?
      A. No.

      Q. Okay. Tell me when during the four years that you did not follow
         that schedule.
      A. Like I mentioned before, you know, he will not pick her up right
         after school. He would show up seven, eight, nine p.m., so it’s
         not a complete 50/50 parenting plan because she will still come
         home. I will have to do homework. I would have to feed her. I
         will have to take her to school. And, basically, only she’s going
         to his house to sleep, so I wouldn’t consider that a 50/50 plan.




                                           2
No. 78251-7-1/3


       The parents argued about J.F-R’s residential schedule. In 2016, the parties

disagreed about the father traveling with J.F-R to Puerto Rico for Christmas and

the Puerto Rican celebration of Three Kings Day. They went to arbitration.

       In June 2017, the mother served the father with a notice of intent of

relocation, stating that she intended to move with J.F-R to North Carolina in August

2017. On July 19, 2017, the father filed an objection to the relocation. The court

entered an order allowing the relocation and a temporary parenting plan. After a

trial in December 2017, the court entered a final order, again granting the mother’s

relocation. The father moved for reconsideration. The trial court denied the motion

for reconsideration as to the father’s objection to relocation. But, the court granted

the motion for reconsideration as to certain sections of its order, and entered an

amended final order. The father appeals.

                                   DISCUSSION

       The father makes essentially two arguments and challenges a number of

the trial court’s factual findings.2 First, he argues that the trial court erred in

applying the child relocation act (CRA), RCW 26.09.405-.560,~ asserting that,

because the parents shared equal residential time, neither parent was entitled to

       2  There are also a number of assignments of error in the father’s opening
brief that are unsupported by argument. When an assignment of error is “neither
argued nor briefed,” the reviewing court deems it waived. Kadoranian v.
Bellingham Police Dep’t, 119 Wash. 2d 178, 191, 829 P.2d 1061 (1992).
        ~ RCW26.09.405 and .510 have been amended by Laws of 2019, ch. 46, §
5021 and § 5022 respectively. RCW 26.09.410, .430, and .520 have been
amended by Laws of 2019, ch. 79, § 4, § 2, and § 3 respectively. The legislature
also added a new section to the statute, defining “substantially equal residential
time.” LAWS OF 2019, ch. 79 § 1. These amendments are effective July 28, 2019.
LAWS OF 2019, at ii (see (5)(a) setting out the effective date). They do not change
the disposition of this case.

                                              3
No. 78251-7-1/4


the statutory presumption allowing relocation. Second, he argues that the trial

court erred in failing to consider and grant his petition for modification of the

parenting plan. Last, we address the father’s challenges to the trial court’s findings

of fact.

  I.       Standard of Review

           This court reviews a trial court’s relocation decision for abuse of discretion.

In re Marriage of Jackson, 4 Wash. App. 2d 212, 217, 421 P.3d 477 (2018). A trial

court abuses its discretion when it makes a manifestly unreasonable decision or

bases its decision on untenable grounds or reasons. In re Marriage of Homer, 151
Wash. 2d 884, 893, 93 P.3d 124 (2004). The trial court’s findings of fact are treated

as verities on appeal, so long as they are supported by substantial evidence. In

re Marriage of Chandola, 180 Wash. 2d 632, 642, 327 P.3d 644 (2014).

Unchallenged findings of fact are verities on appeal. In re Estate of Jones, 152
Wash. 2d 1, 8, 93 P.3d 147 (2004). ‘Substantial evidence” is evidence sufficient to

persuade a fair-minded person of the truth of the matter asserted. j..ç~

 II.       CRA

           The CRA sets forth notice requirements and standards applicable to certain

child relocation requests. RCW 26.09.430 provides, ‘[A] person with whom the

child resides a majority of the time shall notify every other person entitled to

residential time or visitation with the child under a court order if the person intends

to relocate.”4 If an interested person objects, the trial court must then conduct a


       ~ As amended, the statute will also apply to “a person with substantially
equal residential time.” LAWS OF 2019, ch. 79 § 2.

                                                 4
No. 7825 1-7-1/5


fact-finding hearing. Jackson, 4 Wash. App. 2d at 218. The CRA also provides “a

rebuttable presumption that the intended relocation of the child will be permitted.”

RCW 26.09.520. The objecting person may rebut this presumption by showing

that “the detrimental effect of the relocation outweighs the benefit of the change to

the child and the relocating person, based upon [11] factors.” Id.

       Here, the father asserts that the CRA presumption in favor of relocation

does not apply.    Relying on Jackson, the father asserts that the presumption

permitting relocation applies only to a person with whom the child in fact resides a

majority of the time.   He contends that, in line with Jackson, where the child

resides, rather than where she is scheduled to reside under the parenting plan, is

the factual question that must be answered. 4 Wash. App. 2d at 220. And, he argues

here that “the parties shared equal residential time   .   .   .   for more than [four] years.

As a matter of fact, there was no ‘majority parent.” Finally, he asserts that the

court erred in concluding that any factor under the CRA analysis deemed neutral

must be resolved ih favor of the relocating parent.

       In regards to the informal parenting arrangement, the trial court found,

       5. At some point the parties agreed to informally try a 50-50
          parenting plan, where the child was to live with each parent for a
          week. The majority of the time, even during the father’s “week,”
          the mother picked up the child from school or daycare, helped
          with homework and fed the child dinner, and then the father
          would pick the child up after dinner for overnight at his residence.
          When the father had the child overnight, he would drop her off in
          the morning at the mother’s apartment, and the child would catch
          the school bus from there. Despite the purportedly equal
          residential time, it appears that overall, the father was not as
          involved with the child’s day-to-day activities as the mother.




                                             5
No. 78251-7-116

       6.   The theoretical week on I week off schedule continued until May
            2017. At that time, the parties had a disagreement over the
            father’s involvement and returned to the 2013 parenting plan
            provision of the father having every other weekend with the child.
            The mother had previously used threats of returning to the 2013
            parenting plan to control behavior by the father of which she did
            not approve.
       The father challenges the trial court’s finding “that the father was not as

involved with the child’s day-to-day activities as the mother.” This court will reverse

the challenged finding of fact only if it is not supported by substantial evidence. In

re Marriage of Griswold, 112 Wash. App. 333, 339, 48 P.3d 1018 (2002).

       After the court entered a new parenting plan in 2013, the parties informally

switched to a different arrangement. The mother testified,

       A.   So we started with the parenting plan, and then he he did ask
                                                                  --


            if he could have extra days. So, you know, I was like, [o]h, okay.
            You know, we can work that out. The problem is that he he     --


            wouldn’t do exactly what he said.
                So, for example, like on Thursdays, he wouldn’t be able to
            pick her up because he play[s] I don’t know if it’s Frisbee or
                                              --


            dodgeball. I think it is one of those. He plays games on
            Thursday in Seattle, so he would come about nine p.m. to pick
            her up.
               So at that point, I said, [f]orget about Thursday because you
            come so late to pick her up.
                And then he said, [o]kay. That’s fine, so, you know, it was
            betterforherto stay with me.
               And then the rest of the days, she was always the one I         --


            was always the one picking her up, you know, and then she will
            come home from when she started middle school, then she
                               --


            would come home from the bus.
                Like I say, I have my schedule so that I can get home as
            soon as she gets home, or between half an hour, an hour at the
            most, so I will spend all the afternoons with her. I will feed her,
            do homework, and then he would show up at random times.
            Sometimes he will show up at seven, eight, nine, whenever, and


                                              6
No. 78251-7-1/7

           then he would pick her up on his days. And then sometimes he
           would be, [ojh, I cannot take care of her this day, so it wasn’t
           consistent.

                I mean and so he will pick her up at, like I say, it could be
                            --


           seven, eight, or nine. So by the time he will pick her up, she had
           already been fed, she had already had homework done, she had
           already went [sic] to her activities, so basically, she was going to
           bed. Then she will wake up and he will bring her to my house to
           ride [the] bus to go to school.



      Q. Okay. So even when he had her overnight, he would bring her
         back to your apartment in the morning?
      A. Yeah, and then she will ride the bus, and then she comes back
         home. So she was mainly at home. Like I said, she would leave
         late in the night, and then just go to bed. So they wouldn’t do
         anything in the afternoon. She was still having dinner with me
         every day. Doing homework with me every day. Doing, you
         know, all her activities with me every day.
      The father disagreed with the mother’s recitation of their informal parenting

schedule. He testified,

      A. Particularly during elementary school, [J.F-R] was enrolled in
         before- and after-school. Janice would drop [J.F-R] off in the
         mornings, on her time, and then she would pick [J.F-R] up either
         right after school or at day care. Actually, she would pick her up
         at at you know, after-school day care, because you have to
             --        --


         sign out for it many times. And I would pick her up at day care
         after school. And the day care was until 6[:00] p.m., so I would
         have to leave work at 5:00 so that I could make it before to      --   --


         before 6[:00] p.m. to pick her up. So and, particularly, when
                                                     --


         she was at day care, I could go pick her up directly from school.


      Q. Now, there came a point in time when [J.F-R] started
         participating in activities like gymnastics and dance.    .   .




      Q. Did would Janice pick up
                  --                    --   take [J.F-R] to a dance class or a
         gymnastics class?


                                               7
No. 78251-7-1/8

       A. She would sometimes, yes. I’m not denying that.

       Q. Okay. And would you pick [J.F-Rj up when she was finished?
       A. I would pick her up sometimes from when from the sorry,
                                                         --          --


          from the dance or gymnastics class afterwards on occasions,
          yes.
       The father points to additional testimony.     First, he mentions Jossymar

Lamar, the mother’s friend, who agreed that the mother and father followed a

“week-on, week-off schedule” after 2014. The father also discusses testimony

from his mother, Mayra Pritchard. Pritchard testified that, during her last visit in

November 2016, the parenting schedule was one week with the mother and one

week with the father. The father additionally mentions testimony from his father,

Pedro Figueroa, Sr. Figueroa testified that his son “had been telling me for the last

years [sic] that [J.F-R] was one week with him and one week with Janice and that’s

a matter of fact.” And, the father recounts testimony from his girlfriend Kelsey

Henan. During Henan’s testimony, counsel asked,

      Q. Before these legal proceedings started that we’re in court for
         now, did Pedro ever discuss with you a desire to change the
         parenting plan that he had with Janice?
      A. He did.

      Q. And what did he tell you?
      A. He wanted to make the 50/50 permanent.

      Q. Do you have a sense of how long he and Janice had been
         following the 50/50 plan?
      A. Almost since the last time they went to mediation and restated
         the parenting plan. When that time was, it wasn’t long after that
         they had a handshake agreement to say, “We’re going to go
         50/50.”




                                             8
No. 78251-7-1/9

       Q. Did from your perspective, did Pedro live up to his end of the
               --


          bargain on the 50/50? Did he care for [J.F-RJ 50 percent of the
          time?

       A. Absolutely.

       Q. Were there times when Pedro would care for [J.F-Rj on days
          other than his residential time?
       A. Yes.

       Q. And do you recall the circumstances of that?
       A. There were some occasions where her mom was traveling, and
          so Pedro would take her for a few of those or the time when
                                                         --


          her mom was gone, and then they would sort out, you know, the
          days, kind of shift the schedule back.



       Q. Do you recall was there a time when Janice and Pedro went
                          --                                                 -


           -changed the 50/50 plan they had been following and went back
          to the written terms of the parenting plan?
       A. Yeah, that happened around the May/June time frame.
       As long as substantial evidence supports a finding, it does not matter that

other evidence may contradict it. In re Marriage of Burrill, 113 Wash. App. 863, 868,

56 P.3d 993 (2002).      This court does not review the trial courts credibility

determinations, nor can it weigh conflicting evidence. In re Marriage of Rich, 80
Wash. App. 252, 259, 907 P.2d 1234 (1996).

       The mother testified that, even when the parents had an informal

arrangement to alternate weeks with J.F-R, she did the majority of the parenting

and was with J.F-R more than 50 percent of the time.          Substantial evidence

supports the trial court’s finding that, “Despite the purportedly equal residential

time, it appears that overall, the father was not as involved with the child’s day-to

day activities as the mother.”


                                             9
No. 78251-7-1/10


        The trial court did not abuse its discretion in concluding that the CRA

presumption in favor of relocating applied to the mother.

 III.   Modification of Parenting Plan

        The father also argues that the trial court erred in failing to consider his

petition to modify the parenting plan. He contends that, “[b]ecause the CRA does

not apply, the court should have applied the criteria applicable to modification of

[a] parenting plan.” He further asserts that the trial court erred by considering the

relocating parent’s interest. The father relies on In re Marriage of Worthley, 198
Wash. App. 419, 424, 393 P.3d 859 (2017).

        But, Worthley does not apply. In Worthley, the court held that “the CRA

does not apply when the child’s residential time is designated equal or substantially

equal in the parenting plan and when the proposed relocation would result in a

modification of this designation.” 198 Wash. App. at 424. Because the mother had

J.F-R for the majority of the time, under the parenting plan and in practice, the CRA

applies here.

        The father did not file a petition to modify the parenting plan until after the

mother had served the father with a notice of her intent to relocate with J.F-R. The

trial court properly analyzed the mother’s intent to move as a relocation case. The

trial court had the authority under the CRA to modify the parenting plan as part of

the relocation action. Having done so, the trial court did not need to separately

consider Pedro’s modification petition. All issues were properly within the scope

of the earlier filed CRA proceeding.




                                              10
No. 78251-7-I/il


         The trial court did not err in declining to grant the father’s petition to modify

the parenting plan.

IV.      Challenged Findings of Fact

         The father makes a number of challenges to the trial court’s findings of fact.

         The trial court’s findings of fact are treated as verities on appeal, so long as

they are supported by substantial evidence.             Chandola, 180 Wash. 2d at 642.

“Substantial evidence” is evidence sufficient to persuade a fair-minded person of

the truth of the matter asserted. ki. Unchallenged findings of fact are verities on

appeal. Jones, 152 Wash. 2d at 8.

      A. Factor 4.a—Relationships

         The father first challenges three separate portions of the court’s findings

under the factor “Relationships: The children’s relationships with each parent, any

siblings, and other important people in the children’s life.”

         In analyzing this factor, the trial court found,

         The child has a strong relationship with both parents, but appears to
         have a stronger attachment to the mother. The child is more
         emotionally reliant on the mother than she is on the father. The child
         and mother talk and text constantly. They sleep together. The child
         has no siblings. She spends a significant amount of time with
         relatives in North Carolina. She is in frequent contact with her aunt
         and uncle, and her grandparents lived temporarily with the child and
         her mother. The child spent substantially less time with her maternal
         uncle when living in Washington than she does with her maternal
         relatives while living in North Carolina. The child’s relationship with
         the father’s girlfriend, Kelsey, is not a strong relationship, although it
         is improving.
         This factor favors relocation.




                                                11
No. 78251-7-1/12


       The father disputes the portion of the finding, “[The child] appears to have

a stronger attachment to the mother. The child is more emotionally reliant on the

mother than she is on the father.” He asserts that “there is no evidentiary basis

for this finding.” He argues that this finding contradicts another finding, “The court

is concerned about the mother’s use of corporal punishment on a child this age,

about her belief that her child is simply a ‘liar’ rather than one who may need

emotional help, and about her use of demeaning language toward the child.” And,

he claims that this finding is at odds with testimonies of witnesses who attested to

the strong bond between the father and J.F-R.

       The two findings do not contradict one another. In an unchallenged finding,

the court stated, “The child and her mother are very close, appearing to be more

so than is typical for a child [J.F-R]’s age. They appear to be in constant contact

during the day.” Based on an analysis of cell phone records, the mother testified

that the daughter called and texted her more than she did the father.             She

explained that the daughter sent her text messages about “[p]retty much

everything. I mean, even like she’s always letting me know, like, Hey, I got to

school. I’m coming back. How you [sic] doing? I love you. You know, like how’s

work? Just   --   yeah. We talk about pretty much everything.” The finding that the

child has a closer attachment to the mother is not incongruous with testimony that

the child has a close relationship with her father. Both can be true. Substantial

evidence supports the trial court’s finding that the child is more emotionally reliant

on the mother than the father.




                                              12
No. 78251-7-1/13


          The father challenges second the portion of the finding that “her

grandparents lived temporarily with the child and her mother.”           The father

concedes that the grandparents were temporarily in the mother’s house with J.F

R. But, he argues that, because they were there only temporarily, it should not

have been a factor upon which relocation was based.

         There is nothing factually inaccurate about the trial court’s statement that

the grandparents lived temporarily with the mother and child. It is one sentence in

a long paragraph analyzing many different relationships between the child and

others. The father’s argument fails.

         The father challenges third the portion of the finding, “{T]he child spent

substantially less time with her maternal uncle when living in Washington.” He

asserts, “Prior to relocation, [J.F-R] spent far more time with her uncle in

Washington compared to the time spent with her mother’s aunt and uncle in North

Ca ro Ii n a.”

         The mother testified that she saw her brother four times in the year before

she moved.       The mother’s uncle, J.F-R’s great uncle, testified that, in North

Carolina, he and his wife see J.F-R twice a week for visits. The court found, “[The

child] spends a significant amount of time with relatives in North Carolina. She is

in frequent contact with her aunt and uncle, and her grandparents lived temporarily

with the child and her mother. The child spent substantially less time with her

maternal uncle when living in Washington.” This statement appears to compare

the amount of time J.F-R spent with her uncle in Washington to the amount of time




                                             13
No. 78251-7-1/14


she spends with her great uncle, great aunt, and other family after moving to North

Carolina.

       Substantial evidence supports the finding.

   B. Factor 4.c—Contact

       Next, the father disputes a portion of the trial court’s finding under the

“[c]ontact” factor.   He argues that the court’s statement, “Even when in

Washington, the child’s contact with her father [over the years] was somewhat

sporadic and for shorter periods” is unsupported by evidence.

       The trial court found,

       Disrupting the children’s contact with the moving parent would be
       more harmful to them than disrupting their contact with the non-
       moving parent.
       As noted, the court finds the child is unusually emotionally connected
       to the mother. Even when in Washington, the child’s contact with her
       father over the years was somewhat sporadic and for shorter
       periods. Disrupting the contact between her mother and the child
       would be more harmful than disrupting the contact with her father.
       This factor favors relocation.
       The father argues that the parties followed a “50/50” residential schedule

prior to the mother’s notice of intent to relocate, and that his contact was not

“somewhat sporadic’ or drastically shorter.” The mother testified,

       I have my schedule so that I can get home as soon as she gets home,
       or between half an hour, an hour at the most, so I will spend all the
       afternoons with her. I will feed her, do homework, and then he would
       show up at random times. Sometimes he will show up at seven,
       eight, nine, whenever, and then he would pick her up on his days.
       And then sometimes he would be, [o]h, I cannot take care of her this
       day, so it wasn’t consistent.
       Testimony from the record supports the trial court’s finding.



                                            14
No. 78251-7-1/15


   C. Factor 4.e—Reasons for Moving

      The father challenges a portion of the trial court’s finding under the factor,

“Reasons for moving.”

      The trial court found,

      The reasons for moving were given in good faith.
      The mother’s Notice of Relocation was filed soon after a serious
      falling out with the father. This is a concern given the timing and the
      mother’s previous use of the 2013 parenting plan as a manipulative
      weapon against the father. There is evidence the mother had
      thought about moving for some time, however. She stated she
      wanted “a better life,” lower cost of living, and to be near her relatives
      in North Carolina. She represented to the court that she was buying
      a home that, in fact, was not available for sale. She spent money on
      trips and a car rather than saving for a house down payment.
      However, she drained her retirement savings and was able to
      purchase a different house in North Carolina. She clearly could not
      afford to buy an acceptable home in Washington, close to the father,
      and she is in fact nearer her relatives and sees them often. In total,
      the court finds the mother acted in good faith.
      The father disagrees with the statement, “She clearly could not afford to

buy an[] acceptable home in Washington, close to the father.” Citing two of his

exhibits, the father argues that he offered evidence of homes that the mother could

have afforded in his neighborhood.

       Regarding the first home the father offered, the mother testified that, when

she looked at the home, she saw that it was a doublewide manufactured home in

a neighborhood of mobile homes. She does not want to live in that type of home.

She additionally testified about a house in Snoqualmie that the father offered,

which was 890 square feet and cost $370,000. And, she testified about another

house that the father offered, which was foreclosed and in an area that was



                                             15
No. 78251-7-1/16


“completely devastated,” for the price of $358,000. While there may have been

houses the mother could have potentially afforded, she did not find them

acceptable.

        In contrast, the mother purchased her home in North Carolina for $230,000.

It is almost 2,200 square feet. Her mortgage payment is $1,526.87 per month.

        Substantial evidence supports the trial court’s finding that the mother could

not afford to buy an acceptable home in Washington, close to the father.

    D. Factor 4.cj—Children

        Next, the father challenges two findings under the factor the trial court

labeled ‘Children.” First, he disputes the finding, “The data    —   including the child’s

home environment, the extended family in North Carolina, the relationships with

her extended family in North Carolina, and how she is doing in school and her

extracurricular activities   —   indicate the move has been positive for the child.” The

father contends that there is “scant evidence” to support this finding.

        The father asserts that, since the move, J.F-R’s grades in school have

declined. Her more recent progress reports show a couple of her grades that are

below a B. But, she also had a grade below a B before the move. The mother

testified,

        She’s about the same. Like here, she got a C. You know, right now
        she got [sic] a 78 in math, and I know math she has struggled with it
        on the past. But other than that, you know, her grades are like A[s]
        and Bs, so it’s kind of about the same.
        As for the home environment and extracurricular activities, the trial court

stated in an unchallenged finding, “In North Carolina, the child lives with her mother



                                                 16
No. 78251-7-1/17


in a house with a backyard. She is active in sports and activities in North Carolina,

as she was in Washington.” Above, we discussed the strength of the child’s

relationships with her family in North Carolina. Given the totality of this data, the

trial court’s finding is supported by substantial evidence.

       Second, the father challenges the trial court’s finding,

       The child has become embedded in Fayetteville, North Carolina.
       She has made friends, in both school and her extra activities. She
       has her own bedroom and play space in her home. She is now used
       to visiting her mother’s relatives and hanging out at her aunt and
       uncle’s house, where there is a pool. Moving back to Washington
       would involve living with her father and his girlfriend, about whom
       she is ambivalent, in pleasant surroundings but leaving her friends
       and activities in Fayetteville. She did have friends and activities in
       Washington when she lived in Washington.
       These scenarios both have positive and negative aspects.           The
       factor is therefore neutral as to relocation.
       The father asserts that “[t]here is no evidence to support [the] statement as

to how the child can become embedded in only 3 1/2 months in North Carolina as

compared to nearly 10 years in Washington.” His challenge to the finding focuses

on J.F-R’s living situation with her father and the activities she could resume if she

returned to Washington. His argument does not dispute the fact that the court

found that the child is doing well in North Carolina. The mother testified about J.F

R’s activities, including dance class and gymnastics, and the friends that she has

made in North Carolina.

       Substantial evidence supports the trial court’s finding.




                                             17
No. 78251-7-1/18


    E. Factor 4.1—Other Arrangements

       The father challenges the trial court’s finding, “The father has already

traveled twice to North Carolina on a monthly basis, and has the finances and

some flexibility to do so.” The trial court also found, “He has usable vacation time,

although the trip to North Carolina uses up four or five days at a time. He has a

flexible work schedule and can do work on the plane or in North Carolina.” The

father argues that he does not have enough vacation time for all of the monthly

visits, and that it is a burden for him to travel every month.

       Testimony supports the trial court’s finding that, at the time of trial, the father

had visited J.F-R twice since she moved. To support his assertion that he does

not have enough vacation time for the monthly visits, the father cites three exhibits

which are not in the record before this court. The father has a long-term job with

Microsoft. While it is plausible that traveling is a significant burden, the trial court

also found, “The child talks to her father frequently. There are no limitations on

her talking with her father. [lit is possible for the father to keep a strong relationship

with the child, [albeit with] less in-person visitation time.”

       Substantial evidence supports this finding.

   F. Factor 4.i—Alternatives

       The father challenges the trial court’s finding, “The mother has relocated

and essentially has no savings.” The father argues that the mother purchased a

home before the motion for relocation was settled, and that the mother’s risk in

doing so should not be a factor favoring relocation.




                                               18
No. 78251-7-1/19


        Under this finding, the court stated, “This factor disfavors relocation.” It is

not clear what the trial court means. It might mean, as it says, that the factor

disfavors the mother’s relocation. Or, it might mean that, because the mother had

already relocated, this weighed in her favor and against her relocating back to

Washington. Pursuant to RCW 26.09.520, there is a rebuttable presumption that

the mother’s relocation would be permitted. The trial court had previously granted

the temporary relocation.

       This factor should not have weighed in the mother’s favor. On appeal, we

cannot conclude that the trial court determined that this was in the mother’s favor,

because the order states otherwise.

    G. Factor 4.k—Financial

       Finally, the father argues that the trial court erred in finding that the financial

impact of moving “[d]oes not apply.”

       The trial court found that the financial impact and logistics of moving was a

factor that did not apply because the move had already occurred. The father

asserts that the factor should have disfavored relocation because “{t]he court failed

to evaluate the adverse financial impact from relocation.” The mother testified

about the positive impact the move had on her finances, explaining that she is

saving $1,000 a month by living in North Carolina. The father’s argument in that

regard fails. Additionally, the father argues that the mother should not gain an

advantage for purchasing a home before the issue of relocation had been resolved.

But, the trial court did not give her an advantage on this factor. It found, “This

factor is neutral.”


                                               19
No. 78251-7-1/20


      The trial court did not err in finding that the factor did not affect its analysis

because the move had already occurred.

 V.   Attorney Fees

      The mother requests attorney fees on appeal “based on need and ability to

pay an amount to be decided by the court.” She fails to cite authority supporting

her request, contrary to RAP 18.1(b). RAP 18.1(b) requires argument and citation

to authority to advise us of the appropriate grounds for an award of attorney fees

and costs. Osborne v. Seymour, 164 Wash. App. 820, 866, 265 P.3d 917 (2011).

This requirement is mandatory. j.çj~. This requirement also demands more than a

bald request for attorney fees on appeal. ki. Thus, we deny the mother’s request

for attorney fees on appeal based on her failure to comply with the RAP.

      We affirm.



                                                    ~2.
WE CONCUR:




                                                         I
                                             20